DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al., (US 20170007158; hereinafter Gross). 
Regarding claim 1, Gross (Figure 1) discloses a catheter (20), comprising: an expandable frame (30) for insertion into an organ of a patient; one or more first electrodes (44), which are disposed on the expandable frame (30) at one or more first positions in contact with a target tissue of the organ, and are configured to perform one or both of: (i) sensing one or more electrical signals from the target tissue, and (ii) applying one or more ablation pulses to the target tissue; and a second electrode (50), which is disposed within an internal volume of the expandable frame (30), at a second position that is not in contact with the target tissue while the one or more first electrodes (44) contact the target tissue, and is configured to serve as a return or common electrode for the electrical signals ([0299]-[0302], [0313]). 
Regarding claim 2, Gross (Figure 1) further discloses an ablation power source (required for the catheter to function as intended), which is electrically connected to the catheter (20) and is configured to apply one or more unipolar ablation pulses to the one or more first electrodes (44), ([0299]-[0302], [0313]).
Regarding claim 5, Gross (Figure 1) further discloses that the expandable frame (30) comprises an inflatable balloon ([0299]-[0302], [0313], [0333]).
Regarding claim 6, Gross (Figure 1) further discloses that the expandable frame (30) comprises an expandable basket ([0299]-[0302], [0313]). 
Regarding claim 7, Gross (Figure 1) discloses a method for producing a catheter (20), the method comprising: receiving an expandable frame (30) for insertion into an organ of a patient; disposing on the expandable frame (30), at one or more first positions, one or more first electrodes (44) for placing in contact with a target tissue of the organ; and disposing within an internal volume of the expandable frame (30), at a second position that is not in contact with the target tissue while the one or more first electrodes (44) contact the target tissue, a second electrode (50) that serves as a return or common electrode for the electrical signals ([0299]-[0302], [0313]).
Regarding claim 8, Gross (Figure 1) further discloses electrically connecting to the catheter (20), an ablation power source (required for the catheter to function as intended) for applying one or more unipolar ablation pulses to the one or more first electrodes (44), ([0299]-[0302], [0313]).
Regarding claim 9, Gross (Figure 1) further discloses that disposing the one or more first electrodes (44) comprises coupling the one or more first electrodes (44) to the expandable frame (30), ([0299]-[0302], [0313]).
Regarding claim 10, Gross (Figure 1) further discloses that disposing the one or more first electrodes (44) comprises producing the one or more first electrodes (44) in the expandable frame (30), ([0299]-[0302], [0313]).
Regarding claim 11, Gross (Figure 1) further discloses that disposing the second electrode (50) comprises coupling the second electrode (50) to a catheter shaft (48) at the second position, which is within the internal volume of the expandable frame (30), ([0299]-[0302], [0313]).
Regarding claim 12, Gross (Figure 1) further discloses that receiving the expandable frame (30) comprises receiving an inflatable balloon ([0299]-[0302], [0313], [0333]).
Regarding claim 13, Gross (Figure 1) further discloses that receiving the expandable frame (30) comprises receiving an expandable basket ([0299]-[0302], [0313]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross as applied to claim 1 above, and further in view of Harlev et al., (US 20170312420; hereinafter Harlev).
Regarding claim 3, Gross discloses the catheter according to claim 1, but fails to disclose that the organ comprises a patient heart, and wherein the one or more electrical signals comprise one or more unipolar intra-cardiac electrical signals sensed from the heart. However, Harlev (Figures 21-22) teaches a catheter (204) comprising: an expandable frame (224) for insertion into an organ of a patient, wherein the organ comprises a patient heart, and wherein one or more unipolar intra-cardiac electrical signals are sensed from the heart ([0040], [0124], [0129], [0307]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross such that the organ comprises a patient heart, and wherein the one or more electrical signals comprise one or more unipolar intra-cardiac electrical signals sensed from the heart, as taught by Harlev, because the modification would enable cardiac treatment, particularly treatment of cardiac arrhythmia (Harlev; [0168]). 
Regarding claim 4, Gross discloses the catheter according to claim 1, but fails to disclose that the organ comprises a patient heart, and wherein the one or more ablation pulses comprise one or more unipolar radiofrequency (RF) ablation pulses applied to the heart. However, Harlev (Figures 21-22) teaches a catheter (204) comprising: an expandable frame (224) for insertion into an organ of a patient, wherein the organ comprises a patient heart, and wherein one or more unipolar radiofrequency (RF) ablation pulses are applied to the heart ([0040], [0307], [0325]-[0327]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross such that the organ comprises a patient heart, and wherein the one or more ablation pulses comprise one or more unipolar radiofrequency (RF) ablation pulses applied to the heart, as taught by Harlev, because the modification would enable cardiac treatment, particularly treatment of cardiac arrhythmia (Harlev; [0168]).
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross as applied to claim 7 above, and further in view of Simon et al., (US 20090259274; hereinafter Simon).
Regarding claims 14-15, Gross discloses the method according to claim 7, but fails to disclose disposing at a third position that is not in contact with the target tissue while the one or more first electrodes contact the target tissue, a third electrode that serves as an additional return electrode for the electrical signals, wherein disposing the third electrode at the third position comprises disposing the third electrode on a catheter shaft out of the internal volume of the expandable frame. However, Simon teaches a method of manufacturing a catheter (100), wherein an electrode that serves as a return electrode is disposed at a position that is not in contact with the target tissue, wherein disposing the return electrode at the position comprises disposing the return electrode on a catheter (introducer) shaft out of the internal volume of an expandable frame (balloon), ([0016]: the return electrode may be located…coupled to the introducer outside of the balloon). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include disposing at a third position that is not in contact with the target tissue while the one or more first electrodes contact the target tissue, a third electrode that serves as an additional return electrode for the electrical signals, wherein disposing the third electrode at the third position comprises disposing the third electrode on a catheter shaft out of the internal volume of the expandable frame, as taught by Simon, because Gross already teaches disposing a second electrode/return electrode on the catheter shaft as part of a unipolar system, and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794  

/EUN HWA KIM/Primary Examiner, Art Unit 3794